DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 include the limitation “wherein the first body half and the second body half define a valve seat below the pipe portions”.  The specification describes 39 as the valve seat.  However, in fig. 2, the seat seems to be a lip extending inward inline from the pipe portions 100.  Therefore, it is unclear how the valve seat 39 is referred to as below the pipe portions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-8,10-15, 17-18, and 20 are rejected, as well as claims 9 and 19 as far as they are definite, under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Heelan, Jr. et al. (US 2007/0194263).
Heelan, Jr.  et al. disclose:
1. A valve arrangement (10), comprising: a valve body (12, 100) having a stem (14) rotatably attached at least partially within the body; a handle (16) in operable communication with the stem and configured to rotate the stem by a turning movement (around axis X); and an actuation portion (18) in contact with the stem and configured to move when the handle is turned and the stem rotated, wherein the stem comprises a first thread portion (20) having a first thread pitch and a second thread portion (22) having a second thread pitch smaller than the first thread pitch (as seen in figs. 5-6), wherein the actuation portion comprises a carrier (42) having an inner bore (top end of 42) and two discs (40) mounted onto the carrier, wherein the inner bore is configured to receive at least a portion of the stem (as seen in fig. 4) and the two steel discs are configured to block fluid flowing through a pipe (seen in lowered position in fig. 4), wherein at least a portion of the first thread portion (20) is configured to be at least partially received within the inner bore in order to interact with and move the carrier (as seen in fig. 4, 20 is inserted into top end of 42), and the second thread portion (22) is configured to be at least partially received within a bonnet (24) attached to the valve body and configured to move the stem with respect to the valve body (22 acts to linearly move stem 14 in relation to body 12, [0027]).
2. The valve arrangement of claim 1, wherein the first thread portion comprises a double-start or triple-start thread [0036].
4. The valve arrangement of claim 1, wherein the handle is attached to the stem with an attachment nut (26) which interacts with a third thread portion (28) of the stem.
5. The valve arrangement of claim 1, wherein each of the two discs (40) is a Belleville disc that is connected to the carrier (as seen in fig. 4).
6. The valve arrangement of claim 1, wherein the two discs are angled in opposite directions relative to the stem such that a distance between bottom portions (44) of each disc is smaller than a distance between top portions (46) of each disc (as seen in fig. 4).
7. The valve arrangement of claim 1, wherein the valve body comprises a first body half (30, 100, fig. 4) connected to a second body half (32, 100, fig. 4).
8. The valve arrangement of claim 7, wherein each of the first body half and the second body half comprises a pipe portion (each 30 and 32 have a pipe 100 extending therefrom, as seen in fig. 4).
9. The valve arrangement of claim 8, wherein the first body half and the second body half define a valve seat (36) below the pipe portions, and wherein the valve seat is configured to receive at least a portion of the actuation portion [0030].
10. The valve arrangement of claim 7, wherein the first body half and the second body half define a sleeve (38) configured for receiving the bonnet.
11. The valve arrangement of claim 1, wherein the carrier comprises a hollow interior (top end) defining an inner bore configured for receiving the first thread portion (as seen in fig. 4, the top end of 42 receives 20 therein; [0039-0040]).
12. A valve arrangement (10), comprising: a valve body (12, 100) having a stem (14) rotatably attached at least partially within the body; a handle (16) in operable communication with the stem and configured to rotate the stem by a turning movement (around axis X); and an actuation portion (18) in contact with the stem and configured to move when the handle is turned and the stem rotated, wherein the stem comprises a first thread portion (20) having a first thread pitch and a second thread portion (22) having a second thread pitch smaller than the first thread pitch (as seen in figs. 5-6).
13. The valve arrangement of claim 12, wherein the actuation portion comprises a carrier (42) having an inner bore (top end of 42) and two discs (40) mounted onto the carrier, wherein the inner bore is configured to receive at least a portion of the stem (as seen in fig. 4) and the two steel discs are configured to block fluid flowing through a pipe (seen in lowered position in fig. 4).
14. The valve arrangement of claim 13, wherein at least a portion of the first thread portion (20) is configured to be at least partially received within the inner bore in order to interact with and move the carrier (as seen in fig. 4, 20 is inserted into top end of 42), and the second thread portion (22) is configured to be at least partially received within a bonnet (24) attached to the valve body and configured to move the stem with respect to the valve body (22 acts to linearly move stem 14 in relation to body 12, [0027]).
15. The valve arrangement of claim 12, wherein the first thread portion comprises a double-start or triple-start thread [0036].
17. The valve arrangement of claim 12, wherein each of the two discs (40) is a Belleville disc that is connected to the carrier (as seen in fig. 4); and wherein the two discs are angled in opposite directions relative to the stem such that a distance between bottom portions (44) of each disc is smaller than a distance between top portions (46) of each disc (as seen in fig. 4).
18. The valve arrangement of claim 12, wherein the valve body comprises a first body half (30, 100, fig. 4) connected to a second body half (32, 100, fig. 4), and wherein each of the first body half and the second body half comprises a pipe portion (each 30 and 32 have a pipe 100 extending therefrom, as seen in fig. 4).
19. The valve arrangement of claim 18, wherein the first body half and the second body half define a valve seat (36) below the pipe portions, and wherein the valve seat is configured to receive at least a portion of the actuation portion [0030].
20. The valve arrangement of claim 18, wherein the first body half and the second body half define a sleeve (38) configured for receiving the bonnet.

Claims 12-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Erwin et al. (US 4405113).
Erwin et al. disclose:	
12. A valve arrangement (10, figs. 1, 4), comprising: a valve body (12, 14, 16) having a stem (40, 43) rotatably attached at least partially within the body; a handle (38, 44) in operable communication with the stem and configured to rotate the stem by a turning movement; and an actuation portion (60) in contact with the stem and configured to move when the handle is turned and the stem rotated (col. 4, ll. 29-63), wherein the stem comprises a first thread portion having a first thread pitch (42) and a second thread portion having a second thread pitch (48) smaller than the first thread pitch (as seen in fig. 4).
13. The valve arrangement of claim 12, wherein the actuation portion comprises a carrier (66) having an inner bore (receiving lower end of 43 therein, fig. 4) and two discs (84, 84) mounted onto the carrier, and wherein the inner bore is configured to receive at least a portion of the stem (lower end of portion 43) and the two steel discs are configured to block fluid flowing through a pipe (col. 4, ll. 60-63).
18. The valve arrangement of claim 12, wherein the valve body comprises a first body half connected to a second body half, and wherein each of the first body half and the second body half comprises a pipe portion.
19. The valve arrangement of claim 18, wherein the first body half and the second body half define a valve seat below the pipe portions, and wherein the valve seat is configured to receive at least a portion of the actuation portion.
20. The valve arrangement of claim 18, wherein the first body half and the second body half define a sleeve configured for receiving the bonnet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heelan, Jr. et al. (US 2007/0194263).
Heelan, Jr. et al. disclose the invention as essentially claimed, except for wherein a ratio of the second thread portion relative to the first thread portion is between 2:1 and 3:1. Although, Heelan, Jr. et al. does not disclose the ratio to be specifically between 2:1 and 3:1, Heelan, Jr. et al. discloses " The number of turns of the handle 16 required to move from an "open" position to a "closed" position may be infinitely adjustable by adjusting the rate or pitch of the first thread portion 20 in relation to the second thread portion 22. For example, in one embodiment, the actuation portion 18 can go from a full "open" position to a completely "closed" position in three turns of the handle 16, or in another embodiment in 21/2 turns of the handle 16. However, as discussed above, the number of turns of the handle 16 can be adjusted according to a specific circumstance and application.” Therefore, it would have been obvious to one of ordinary skill to select a ratio of the second thread portion relative to the first thread portion is between 2:1 and 3:1, for the purpose of achieving the desired rate of operation of the valve as the handle is turned. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Erwin et al. (US 4405113) in view of Heelan, Jr. et al. (US 2007/0194263).
Erwin et al. disclose the invention as essentially claimed, except for wherein a ratio of the second thread portion relative to the first thread portion is between 2:1 and 3:1. 
Although, Heelan, Jr. et al. does not disclose the ratio to be specifically between 2:1 and 3:1, Heelan, Jr. et al. discloses " The number of turns of the handle 16 required to move from an "open" position to a "closed" position may be infinitely adjustable by adjusting the rate or pitch of the first thread portion 20 in relation to the second thread portion 22. For example, in one embodiment, the actuation portion 18 can go from a full "open" position to a completely "closed" position in three turns of the handle 16, or in another embodiment in 21/2 turns of the handle 16. However, as discussed above, the number of turns of the handle 16 can be adjusted according to a specific circumstance and application.” 
Therefore, it would have been obvious to one of ordinary skill to modify Erwin et al., to select a ratio of the second thread portion relative to the first thread portion to be between 2:1 and 3:1, for the purpose of achieving the desired rate of operation of the valve as the handle is turned. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2326988 and US 2224939 each disclose related gate lift valves wherein the stem has plural threads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753